Exhibit 10.1

 

LOGO [g95405ex10_1.jpg]

 

  

Rewards - Compensation

Management Short-Term Incentive

(STI) Plan

          

 

Purpose   The STI plan provides an annual performance-based cash bonus
opportunity for eligible employees. This is intended to achieve a number of
goals including:  

•     Emphasizing the Company’s commitment to competitive compensation
practices;

 

•     Driving a high performance culture;

 

•     Assuring accountability;

 

•     Focusing on results, not activity; and

 

•     Reinforcing the importance of measurable and aligned goals and objectives.

Eligibility   To participate in the STI Plan, an employee must:  

•     Be a regular full-time or part-time employee of the Company in job grades
25 or higher. Consultants and temporary agency employees performing services at
Company facilities are not eligible to participate;

 

•     Not qualify as a participant in any other Company variable compensation
program (such as sales or unit performance bonus programs).

  To receive payment under the STI Plan, the participant must:  

•     Be actively employed as of fiscal year-end

Plan Design   The plan design is based on financial metrics. The metrics will
vary based on position and will generally include the following:  

•     Operating Income*

 

•     Net Working Capital**

 

•     Organic Sales

 

•     Earnings Per Share

 

*       Operating Income used as a proxy for EBITDA

 

**     Net Working Capital used as a proxy for ROGI

  There will be 5 design standards, as follows:  

•     Region

 

•     Region – Operations or Sales Management

 

•     Corporate/Global

 

•     Business Unit, Country, Sub Region

 

•     Global Accounts, Industry, Program

 

 

Page 1 of 7



--------------------------------------------------------------------------------

LOGO [g95405ex10_1.jpg]

 

 

Rewards - Compensation

Management Short-Term Incentive

(STI) Plan

       

 

   Participant’s plan design will be based on position. Details of the design
are as follows:   

•     Region Standard

  

•     Applies generally to region roles, with the exception of sales and
operations.

 

     Metric & Weighting Per Metric       EPS   Region Organic
Revenue   Region EBITDA
($) / OI   ROGI / Net
Working Capital

EC Member

   30%   40%   20%   10%

Standard

   25%   40%   25%   10%

 

  

•     Region – Operations or Region Sales Management

 

     Metric & Weighting Per Metric       EPS  
Operations Scorecard (for Ops roles);
Organic Revenue in area of responsibility
(ie Director Perf Pkg)   Region EBITDA
($) / OI   Region ROGI / Net
Working Capital

Standard

   25%   40%   25%   10%

 

  

•     Corporate/Global

  

•     Applies to corporate functions such as Finance, HR, Legal, Marketing,
Technology

 

     Metric & Weighting Per Metric       EPS   NA Composite   EU Composite  
AP Composite   LA Composite

Standard

   30%   25%   20%   12.5%   12.5%

 

  

•     Region composite is the combination of Region Organic Revenue,
EBITDA/Operating Income, and ROGI/Net Working Capital results

  

•     Business Unit, Country, Sub Region

 

     Metric & Weighting Per Metric       EPS   Region
Composite   BU/Country/Sub Region
Organic Revenue or
Operations Scorecard  

BU/Country/Sub

Region EBITDA / OI

  BU/Country/Sub
Region ROGI / Net
Working Capital

Standard

   15%   20%   35%   20%   10%

 

  

•     Global Accounts, Global Industry, Global Program

 

     Metric & Weighting Per Metric       EPS   Global Account,
Industry or Program
Sales   NA Composite   EU Composite   AP Composite   LA Composite

Standard

   15%   30%   20%   15%   10%   10%

 

   CEO Plan Design:

 

Metric & Weighting Per Metric EPS   HBF Organic Revenue   HBF EBITDA ($) / OI  
HBF ROGI / Net
Working Capital 30%   40%   20%   10%

 

 

Page 2 of 7



--------------------------------------------------------------------------------

LOGO [g95405ex10_1.jpg]

 

 

Rewards - Compensation

Management Short-Term Incentive

(STI) Plan

       

 

   Target   

•     Each metric will have a target level of performance. Payout will be
determined for each metric based on performance relative to target. The target
levels of performance will be established at the beginning of each fiscal year.

   Threshold   

•     Threshold performance levels will be established for each metric as
follows:

  

•     Sales, Organic Revenue: 85% of target

  

•     Operating Income: 80% of target

  

•     Net Working Capital: 80% of target

  

•     EPS: 80% of target

  

•     Operations Metrics: 80-90% of target, varies by metric

  

•     Payout at the threshold level of performance will be 50% of the target
allocated to that metric.

   Superior   

•     Superior performance levels will be established for each metric as
follows:

  

•     Sales, Organic Revenue: 105% of target

  

•     Operating Income: 115% of target

  

•     Net Working Capital: 115% of target

  

•     EPS: 115% of target

  

•     Operations Metrics: 110-120% of target, varies by metric

  

•     Payout at the superior level of performance will be 150% of the target
allocated to that metric.

   See Appendix for payout schedule.    Superior Stretch Goal – Executive
Committee   

•     Additional superior goals will be established for metrics for the EC
members as follows:

  

•     Organic Revenue: 110% of target

  

•     Operating Income: 125% of target

  

•     Net Working Capital: 125% of target

  

•     EPS: 125% of target

  

•     Payout at the superior stretch goal will be 200% of the target allocated
to that metric

Payment    Payment will be made in cash, subject to taxes and deductions as
applicable. Payment will be made as close as possible to January 31 following
the conclusion of the relevant Plan Year, but will be made no later than
March 15th of the calendar year following the Plan Year. Participant Status
Changes    If a participant begins employment with the company during the Plan
Year, bonus potential will be pro-rated for the time the participant was
employed during the Plan Year.    If a participant transfers jobs and changes
plan design standards, potential bonus will be pro- rated for the time spent in
each job.

 

 

Page 3 of 7



--------------------------------------------------------------------------------

LOGO [g95405ex10_1.jpg]

 

 

Rewards - Compensation

Management Short-Term Incentive

(STI) Plan

       

 

Administration    Participants may direct questions about the STI Plan to their
local management or human resources representatives.    The Compensation
Committee of the Board of Directors shall make a certification decision with
respect to performance of financial metrics and consider extraordinary
circumstances that may have positively or negatively impacted the achievement of
the objectives. The Board or management in their discretion, reserves the right
at any time to enhance, diminish or terminate all or any portion of any
compensation plan or program, on a collective or individual basis. Relevant
Terms    Actively Employed – A full-time or part-time employee on the Company
payroll. It excludes any employee who has been terminated from employment with
the Company – voluntarily or involuntarily – in advance of fiscal year-end.   
Company – H.B. Fuller Company and its wholly owned subsidiaries.    Eligible
Earnings – Varies by region and country    Payment – The cash reward payable
after conclusion of the Plan Year.    Plan Year – The relevant Company fiscal
year.    Short Term Incentive (STI) Plan – The program described herein. May
also be referred to as “STIP” or “STI Plan”.

 

 

Page 4 of 7



--------------------------------------------------------------------------------

LOGO [g95405ex10_1.jpg]

 

 

Rewards - Compensation

Management Short-Term Incentive

(STI) Plan

       

 

Appendix        

STIP Payment schedule for Organic

Revenue

 

Metric

Performance

 

Payout (as % of

target)

  105%   150.0%   104%   140.0%   103%   130.0%   102%   120.0%   101%   110.0%
  100%   100.0%   99%   96.7%   98%   93.3%   97%   90.0%   96%   86.7%   95%  
83.3%   94%   80.0%   93%   76.7%   92%   73.3%   91%   70.0%   90%   66.7%  
89%   63.3%   88%   60.0%   87%   56.7%   86%   53.3%   85%   50.0%

   

STIP Payment Schedule for EPS,
EBITDA/Operating Income, ROGI/Net

Working Capital

 

Metric

Performance

 

Payout (as % of

target)

  115%   150.0%   114%   146.7%   113%   143.3%   112%   140.0%   111%   136.7%
  110%   133.3%   109%   130.0%   108%   126.7%   107%   123.3%   106%   120.0%
  105%   116.7%   104%   113.3%   103%   110.0%   102%   106.7%   101%   103.3%
  100%   100.0%   99%   97.5%   98%   95.0%   97%   92.5%   96%   90.0%   95%  
87.5%   94%   85.0%   93%   82.5%   92%   80.0%   91%   77.5%   90%   75.0%  
89%   72.5%   88%   70.0%   87%   67.5%   86%   65.0%   85%   62.5%   84%  
60.0%   83%   57.5%   82%   55.0%   81%   52.5%   80%   50.0%


 

 

•     Payout is calculated for each incremental increase in performance
(straight line interpolation).

 

•     EC members have an additional stretch superior goal as follows:

 

•     Organic Revenue: Payout is calculated at an additional 10% for each
incremental increase in performance up to 110% of metric performance (straight
line interpolation).

 

•     EPS, EBITDA/Operating Income, ROGI/Net Working Capital: Payout is
calculated at an additional 5% for each incremental increase in performance up
to 125% of metric performance (straight line interpolation).

 

 

Page 5 of 7



--------------------------------------------------------------------------------

LOGO [g95405ex10_1.jpg]

 

 

Rewards - Compensation

Management Short-Term Incentive

(STI) Plan

       

 

Calculation Guidelines

 

  

1.      Company EPS. As reported adjusted for STIP & UPB accruals (see below).

  

2.      Organic Revenue. The reported revenue is adjusted for the following:

  

a.      Currency impact compared to budgeted exchange rates for Europe and Asia
Pacific regions.

  

3.      HBF Operating Income. The reported operating income is adjusted for the
following:

  

a.      STIP & UPB accruals (see below).

  

b.      Currency impact compared to budgeted exchange rates for the Europe and
Asia Pacific regions.

  

4.      Net Working Capital (NWC) as a percentage of Net Revenue.

  

a.      NWC includes net trade accounts receivable plus inventory minus trade
accounts payable.

  

b.      NWC % for a quarter is determined by dividing NWC by the quarter’s
annualized trade revenue.

  

c.      Annualized trade revenue is the trade revenue for the quarter multiplied
by 4.

  

d.      The percentage is determined by dividing NWC by the annualized sales.

  

e.      The metric is determined by taking the average of the four quarters of
the year.

  

f.       Inventory for a region is valued using the FIFO (first in, first out)
method.

  

g.      Inventory for H.B. Fuller is valued using the LIFO (Last in, first out)
method.

  

h.      Any increases in working capital or revenue from acquisitions during the
year are excluded.

  

5.      Fully allocated regional operating income.

  

a.      Regional operating income targets include corporate governance
allocation at budget.

  

b.      For evaluating performance against target, the actual corporate
governance allocation is adjusted to reflect Corporate STIP and UPB accruals at
target.

  

c.      The corporate governance allocation is not to be included in determining
targets or performance below the regional level.

  

6.      Impact of STIP & UPB accruals. For income related metrics, performance
is evaluated assuming the STIP and UPB accruals are at target.

  

7.      North America. Basis of targets is US dollars. For purposes of
determining performance against targets, there is to be no adjustment back to
budgeted exchange rates for Canada.

 

 

Page 6 of 7



--------------------------------------------------------------------------------

LOGO [g95405ex10_1.jpg]

 

 

Rewards - Compensation

Management Short-Term Incentive

(STI) Plan

       

 

  

8.      Europe.

  

a.      Revenue, operating income and NWC are in Euros.

  

b.      The actual corporate governance allocation will be converted to Euros at
the budgeted exchange rate of .702 for determining performance against the
operating income target.

  

9.      Latin America. Basis of targets is the US dollar. For purposes of
determining performance against targets, there is to be no adjustment back to
budgeted exchange rates for individual countries.

  

10.    Asia Pacific. For revenue and income metrics expressed in US dollars, the
budgeted exchange rates will be used to assess performance.

  

11.    Region Composites. The region composite is the combined results of
Organic Revenue, Operating Income, and Net Working Capital. Performance for each
of these metrics is assessed, and a payment percent is determined for each
metric (per the Payment Schedule). These payment percents are applied, based on
the metric weighting, to determine the overall payment percent for the
composite.

  

12.    In calculating the results, the following adjustments will be made:

  

a.      Individual legal settlements (payments or receipts) with a value (net of
insurance) of $3 million or greater will not be included in metric calculations.

  

b.      Any unbudgeted reorganization or restructuring-related items which
cannot be offset by related benefits in the fiscal year will not be included in
metric calculations.

  

c.      Unbudgeted acquisitions and divestitures will be excluded from all
actual and target metric calculations, as applicable.

  

d.      Any unbudgeted asset write-downs in excess of $2 million will not be
included in metric calculations.

 

 

Page 7 of 7